STATE OF MICHIGAN

                            COURT OF APPEALS



BARTON W. MORRIS, JR., PC,                                           UNPUBLISHED
                                                                     October 2, 2018
               Plaintiff-Appellant,

v                                                                    No. 340926
                                                                     Oakland Circuit Court
ISAAC VANVELZEN,                                                     LC No. 2017-160102-CZ

               Defendant-Appellee.


Before: MURRAY, C.J., and CAMERON and LETICA, JJ.

LETICA, J. (concurring).

        I concur. But I write separately only to note that while nothing in MCL 600.2906
precludes an attorney from obtaining a confessed judgment against a client, other jurisdictions
have condemned this practice as unethical in the context of an attorney-client relationship. See
Pitulla, Taking Note, 79 ABA J 117 (1993) (considering ethical implications of cognovits and
noting that clients are generally entitled to a higher standard of protection in transactions with
their attorneys). See also, e.g., In the Matter of Jacobs, 188 App Div 2d 228, 231-232; 594
NYS2d 794 (NY App, 1993) (affirming disciplinary action where attorney improperly obtained
and filed confession of judgment without providing client “a complete and full explanation of the
character, effect, and purpose of the confession of judgment”); Hulland v State Bar, 8 Cal 3d
440; 503 P2d 608 (1972) (“The extraordinary practice of utilizing a confession of judgment to
collect legal fees presents opportunities for overreaching that avoid judicial scrutiny; the practice
creates a situation in which the client’s ignorance of legal matters makes it unlikely that he will
understand the character and effect of the instrument.”).


                                                              /s/ Anica Letica




                                                -1-